Ward, J., (dissenting). I cannot agree with the last paragraph of the majority opinion which gives appellee, the father of the two children, only “the privilege . . . to visit them at all reasonable times . . . ” It is true that the father allowed the children to be placed with their foster grandmother but it also appears that at the time he did so he was not in position to keep them himself. It is not disputed that the father now has a home and that his character is such that he would not exercise any bad influence on the children. To my mind it is very unjust for this court to deny him the privilege of having the children with him in his home for a reasonable period of time when they are not in school. This right to a parent has been recognized many times by this court. See Burnett v. Clark, 208 Ark. 241, 185 S. W. 2d 703; Drewry v. Drewry, 214 Ark. 540, 216 S. W. 2d 888; Caldwell v. Caldwell, 156 Ark. 383, 246 S. W. 492; and Kirby v. Kirby, 189 Ark. 937, 72 S. W. 2d 817.